12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Charles BROWN, Plaintiff-Appellant,v.TWO UNKNOWN MARSHALLS, Defendants-Appellees.
No. 93-6935.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 18, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-93-1231-MJG;  M.J. Garbis, District Judge.
Phillip Charles Brown, pro se.
Gary Patrick Jordan, U.S. Atty., Juliet Ann Eurich, James G. Warwick, Office of the U.S. Atty., Baltimore, MD, for defendants-appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals the Defendants' motion seeking dismissal or summary judgment in this Bivens* action.  We dismiss the appeal for lack of jurisdiction because the motion is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The motion here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)